Coordination of certain of the Member States' provisions on television broadcasting (debate)
The next item is the report by Mrs Hieronymi on behalf of the Committee on Culture and Education on the coordination of certain provisions laid down in Member States concerning the pursuit of television broadcasting activities
- C6-0443/2005 -.
Madam President, honourable Members, ladies and gentlemen, I would thank all those in this House who have worked on the proposal for a directive on the various audiovisual media services. I should like, in particular, to congratulate the rapporteur, Mrs Hieronymi, as well as the co-rapporteurs and the shadow rapporteurs who have put a lot of time and energy into drawing up Parliament's opinion.
Their efforts have been rewarded, as a number of the amendments that we are examining today improve the Commission's initial proposal, presented on 13 December 2005. I also wish to emphasise the excellent cooperation between Parliament, my services and the Council, whose Finnish Presidency has done a first-class job.
The proposal for a directive on audiovisual media, which updates the TV Without Frontiers Directive, will be seen as one of the important pieces of legislation adopted in the course of this Parliamentary term. It responds to two requirements: firstly, it enables us to adapt our audiovisual enterprises to the considerable technological and commercial developments that have taken place; and, secondly, it demonstrates the political will that exists to ensure the continuation of the values essential to our communal life and to the forming of public opinion.
On the one hand, the technical and commercial aspects have to be taken into consideration. There are the new means of watching television, such as Internet Protocol Television (IPTV) and video on demand (VOD), the shift to digital technologies offering many more services and the arrival of new players in the market, including telecommunications companies, Internet access providers and big international investors. On the other hand, account needs to be taken of cherished considerations such as consumer protection, human dignity, the protection of minors and the promotion of cultural diversity and of media pluralism.
What is more, the Commission proposal will enable all companies that want to invest in the audiovisual media to do so under fair conditions of competition and at European level, namely that of the internal market. The principle on which the 1989 directive is based has not been substantially changed and is still that underpinning the updated directive. According to this principle, full compliance with the free movement of services in the internal market is conditional on responding only to the legislation of the country of establishment.
I would thank Parliament for supporting me in the matter of this basic demand, which contributes not only to the strength of our audiovisual industry but also, by opening national markets to European competition, to media pluralism.
The essential points of the Commission proposal are as follows. Firstly, the directive should be made applicable to audiovisual media services, with a definition of these services that is sufficiently flexible to stand the test of time while remaining sufficiently precise to provide the sector with the legal certainty it needs. Secondly, the various services should be divided, or grouped, into two categories reflecting the twofold differentiation criterion of, on the one hand, users' choice and control, and, on the other, the impact of these services on the way in which public opinion is formed.
Linear services, which constitute the first group, correspond to television broadcasting involving a chronological sequence of programmes. Such services are 'push' content, whether the platform is traditional, IPTV or mobile television.
The other group - non-linear services - are supplied at the consumer's request. These services - video on demand, for example - are 'pull' content, selected from a catalogue.
Where the rules are concerned, audiovisual content in the first category - that is to say, traditional radio and television broadcasting - needs to be subjected to a set of rules comparable to the current rules, but updated and simplified in order to take account of the developments I have mentioned. In the case, moreover, of audiovisual content in the second category, recourse to the country of origin principle should be authorised, on condition that the harmonised basic rules relating, in particular, to the protection of minors and the ban on incitement to racial hatred are complied with.
We then need to lower the barriers to entering the audiovisual sector by simplifying the current rules, particularly in the area of commercial communications, and to do so without compromising the general interest.
Madam President, I am very aware of the fact that many Members are very sensitive about this subject and that a number of them are asking for stricter rules on advertising. I want to be very clear about this issue. Like yourselves, I do not want to see American-style television, that is to say programmes constantly interrupted by isolated advertising spots. That is why the Commission is reaffirming the limit of a maximum of 12 minutes per hour and maintaining the principle of exception for isolated advertising spots, except in the case of sport. At the same time, we must bear in mind that, to put it bluntly, television channels, whether they be publicly or privately owned, need advertising revenue in order to buy high-quality content such as sport, films and documentaries. If we want Europeans still to be able to have a choice between free-to-air-television and pay TV, we must accept that there is going to be advertising.
What is more, recourse to co-regulation and self-regulation needs to be encouraged as a supplementary means of implementing the directive. This is the first time that this option has been introduced into a legislative text. There is also cause for reaffirming the general interest when it comes to the protection of children against harmful content, the protection of human dignity and the consumer's right to transparency, as well as the promotion of European works, which are an expression of our cultural diversity.
Honourable Members, you have today the opportunity, while still making stringent ethical demands, to enable the very successful European audiovisual content industry to become still more competitive and more integrated into the European internal market. I would ask you, in the course of the debate and the voting, to seize the opportunity to send two messages: one to Europeans, encouraging them to embrace new developments in television, and another to the professional sector, encouraging it to invest not only in order to create value but also in order that tomorrow's creative content might be European. It will only be possible to achieve this if the legal framework is better adapted to 21st century television. The Commission is inspired solely by these considerations in examining Parliament's amendments.
Madam President, I shall have the opportunity at the end of the debate to explain the Commission's position on the amendments in greater detail. Thank you for your attention. I am able to tell you right now that the Commission intends to accept a very large number of the amendments tabled by the rapporteur.
rapporteur. - (DE) Madam President, I want first of all - Commissioner - to thank the Commission, and also the Council under both Austrian and Finnish Presidency for the outstanding way in which it cooperated with this House, but very particularly my fellow rapporteurs and shadow rapporteurs, who made it possible for the Committee on Culture and Education, the lead committee, to work so very well with the Committees on the Internal Market, the Economy, Industry, Civil Liberties and Gender Equality.
Our common objective was and remains to keep television, a mass audiovisual medium, both an economic and cultural good in the future, for, in a shared internal market extending across Europe, freedom of information and diversity of opinion cannot be left to the market alone, and so it is vital that we should, today, proceed to revise the television directive, which covers analogue television services, but lacks as yet the legal certainty and clarity appropriate to the new digital services. It is the express wish of this House and of its committees that television and similar services should in future be evaluated on the basis of their content, and without reference to their technological platform. What is crucial is the primary purpose of the audiovisual mass medium in which content for information, education and entertainment purposes is produced and complied subject to editorial responsibility and then broadcast to the general public and transmitted via electronic networks, which means that these are clearly distinguished from the other services of the information society and in particular from those covered by the directive on electronic commerce. It is this legal clarity that the new audiovisual services need, and, by being taken into consideration in this directive, that is what they are getting; it is only when the primary purpose of this directive is fulfilled that it actually becomes effective, so let me reiterate, and make it abundantly clear, that this directive does not cover those emails that are private or not public, any more than it covers the electronic editions of newspapers, for they have nothing to do with its primary purpose.
In the European Union, the country of origin principle is the foundation upon which the freedom of the media rests, and that same principle is very definitely present in this new directive, although it was also necessary to take account of the concerns of those Member States who see it being open to misuse or being circumvented or who fear that it will be. This, now, is where this House's compromise is a very even-handed one, in that it takes account of both points of view with the end in mind of making the best possible use of the Lisbon process and hence of the economic strengths of the new electronic media. This means that we have achieved broad agreement on the scope and the country-of-origin principle, not to mention on such other matters as the joint regulation and self-regulation of the protection of young people and consumers, the right to short-term reporting, the promotion of European content and of better access for disabled people.
It will become clear from the debate that we take a different line on advertising; like the Commission, I am in favour, not of more advertising - 12 minutes - but of greater flexibility. Even so, I had the painful experience of having to agree to a compromise on product placement. I very much hope that we will be able, by means of better labelling, to achieve a maximum of legal certainty and clarity for the consumers. Overall, though, the revision of the EU's television directive is a real fitness programme for forward-looking European television, and I warmly invite you to give it your support.
(Applause)
draftsman of the opinion of the Committee on Economic and Monetary Affairs. - (DE) Madam President, Commissioner, ladies and gentlemen, let me say, as spokesman of the Committee on Economic and Monetary Affairs, how pleased I am that our position, which was accepted with only two persons voting against it, is largely reflected in the report voted on by the Committee on Culture and Education, so many thanks to Mrs Hieronymi for that achievement.
In the last few weeks in particular, we worked successfully on keeping the country-of-origin principle at full strength, and I am of course grateful to all those who had a hand in this, for it is this principle that underpins the directive, and it is in the interests of a functioning internal market that we should not go soft on it.
I take the view that the opening up and liberalisation in respect of advertising is essential if our dual-system media landscape is to be preserved together with the free reception of advertising-funded television. If this liberalisation is to be accomplished, then what is needed is the suspension of the requirement that commercials be grouped together in blocks, along with the abolition of the rule that requires thirty minutes between advertising spots in television and cinema films, in children's' and news programmes, and also for product placement to be allowed.
Product placement is a controversial issue, and I think that its being permitted subject to tight constraints is the only way to go forward; banning it would be unrealistic. A scientific study has confirmed that product placement, even though banned in many Member States, still goes on, and, moreover, any ban would push European investors towards the American market.
I believe that the positive list can be a way of offering a balanced solution that takes account of the way things are at present. Another core aspect of the directive, alongside the liberalisation of the rules on advertising, is the rearrangement of its scope; as we know, televised material can now be received over the Internet and mobile telephones as well, and to deal with this, we have opted for a technical approach that guarantees that the developments and platforms of the future will be taken into account as well.
Provided that the plenary takes these essential items on board when it votes, we will be able to face with confidence the challenges of the age of digital media while at the same time maintaining European televisual culture, which is so great a good.
draftsman of the opinion of the Committee on the Internal Market and Consumer Protection. - (DE) Madam President, Commissioner, I would like especially to thank Mrs Hieronymi and my own committee's shadow rapporteurs, especially Mr Kamall, Mrs Hedh and Mrs Wallis. Mrs Hieronymi has, through intelligent cooperation, worked hard with the other five committees, and the internal market committee started out by preparing a number of compromises, which have been taken into account by the Committee on Culture and Education and had an influence on the way it voted, particularly as regards the scope of the directive, which is a matter of some importance to us. New technologies encourage new products and new forms of customer behaviour. Digitalisation is causing new and strong actors - the telecoms companies, for example - to force their way onto the market. If the directive was to be made fit for the future, it was necessary to broaden its scope, but we also managed to frame that scope more clearly and more restrictively than in the original Commission proposal, and that is without doubt a success in which all the committees share.
(The President cut off the speaker)
I shall be happy to enlighten you, Mrs Rühle. The fact is that you will, later on, have another minute when you speak on behalf of your group, but, as spokeswoman for a committee, you are entitled to only one minute. I shall leave it to you to sort that out within your group to your own satisfaction. You will, of course, be able to recapitulate the essential points when you speak later on on behalf of your group.
draftsman of the opinion of the Committee on Civil Liberties, Justice and Home Affairs. - (FR) Madam President, the minute's speaking time I have puts me in mind of an advertising spot. All right, then, I shall try to make something of it, even so.
Let us talk politics, first of all. I wish to thank the Commissioner. I remember the Liverpool conference. The document that you presented to us on that occasion was already a good medium-term proposal. I wish to thank Mrs Hieronymi. Because of her negotiating powers as rapporteur, most of the amendments by the Committee on Civil Liberties, Justice and Home Affairs were able to be integrated into the report presented in plenary.
I have two reservations to express. Firstly, I should like, on behalf of a number of delegations, to say how sorry I am that the compromises approved by the Committee on Culture and Education, which struck the right balance between, on the one hand, the broadcasters' funding needs and, on the other, respect for the viewers, have now been brought into question. That is a very bad idea, harmful to the audiovisual industry in general, because an industry that does not respect its consumers is doomed in the long term. On the subject, therefore, of the rules governing advertising, I think it vital to respect the integrity of artistic works and - where I myself am concerned, and until I am more fully informed - I shall continue to give my backing to uninterruptible periods of 45 minutes.
The Committee on Culture and Education has been very precise in mapping out the issue of product placement, and I therefore support its amendment.
Finally, Madam President, I regret that this report and the political conditions in which it is presented do not make it possible to reflect in the medium term on the balance between public and private audiovisual media services. We need to join forces in tackling these matters in the medium term if we want to ensure the survival of this report.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Madam President, the Committee on Women's Rights, too, is grateful for the good cooperation and willingness of the Commission's rapporteur. We do of course seek to maintain European quality television, which means securing the diversity and independence of the media.
The revision of the directive must not, however, be allowed to open up new grey areas, which is what we fear where product placement - formerly scorned as advertising by stealth - is concerned. Product placement will now, in principle, be banned, yet numerous derogations make it possible for the Member States to blur the clear dividing line that separates editorial independence from the influences exerted by commercial advertising.
We, in the Women's Committee, have firmly repudiated product placement, and also want better protection for the young, with pornography, gratuitous violence and images derogatory to human dignity banned from audiovisual programming. We also want to see restrictions on advertising. Advertising must not be free to do as it likes. We must ensure that advertising periods are not extended. I am in favour of retaining the 45-minute rule, and also of alcohol not appearing in programmes broadcast during the day, in the interests of better protection for children and young people.
on behalf of the PPE-DE Group. - (FR) Madam President, Commissioner, I should like, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, as well as on my own behalf, to congratulate Mrs Hieronymi who, on a human as well as a technical level, has brought us home safe and sound in spite of a very controversial debate.
To lay down precise rules in a technological environment that is essentially very much in a state of flux, is no easy matter. The question might, moreover, be asked: to what degree is it possible to regulate? It was necessary to find a fair and equitable framework, involving strong and restrictive principles, in connection with sensitive issues such as the protection of minors, and this while ensuring that players in the sector were not penalised. One strong and basic principle is the country of origin principle, which has been retained. The current compromise enables the authorities of the Member States to settle their differences, on the basis described in the document, in the event of fraudulent and improper behaviour on the part of the broadcaster's country.
Where advertising is concerned, the PPE-DE Group supports the methods described by the rapporteur, adding however that advertisements need to be broadcast at the same volume as the programmes preceding them, as recommended in an amendment by the Committee on Culture and Education.
I should simply like to point out that, in the ideological debates surrounding advertising, it should not be forgotten that advertising is a lively and creative sector that creates jobs and that also has a cultural dimension. The controversy surrounding product placement leads me to make the following remark: the solution arrived at - that of banning product placement on principle and leaving it to each Member State to authorise it, or not as the case may be - is a strong message that calls on the Member States to take responsibility for funding high-quality television.
Finally, viewers are somewhat left out of account, as if the directive had nothing to do with them. Care really does also need to be taken to ensure that television is without frontiers.
on behalf of the PSE Group. - (FR) Madam President, I too should like to thank Mrs Hieronymi for both the quality and the quantity of her work. The directive proposed to us would enable us to retain the European audiovisual model in the new technological and economic conditions.
Advertising is still limited to 12 minutes per hour. The Committee on Culture and Education has voted in favour of maintaining the period of time between two advertising slots at 45 minutes and of not reducing it to 35 - or, even worse, 30 - minutes, as desired by the Commission. I hope that this amendment, supported by the Socialist Group in the European Parliament, will be adopted in plenary. The advertising revenue from which television channels benefit should not suffer thereby as, in our world of globalisation and of the proliferation of transnational enterprises, the demand for advertising is expanding and will continue to do so.
Product placement is banned. That is the first thing to say. Admittedly, exceptions are possible when it comes to cinema films, television dramas and sports programmes but, in those cases, product placement is strictly regulated in order to prevent the abuses and pernicious effects noted in many countries, particularly the United States.
The regulations are extended, in appropriate forms, to the new audiovisual services. I am thinking, in particular, of video on demand, which has a great future ahead of it. Minors, consumers and people in general are protected against incitement to all forms of discrimination and hatred. We note with satisfaction that the new services will also have to play their part in supporting the production and promotion of European works.
With an eye to a number of audiovisual enterprises possibly circumventing the regulations of the Member States, the Socialists propose simpler and fairer provisions that can be implemented more quickly so that countries that are victims of indecent channels or services are better able to defend themselves. This compromise text, voted in favour of by the Committee on Culture and Education, preserves what is essential. It can and must be improved, and that is the purpose of our amendments.
on behalf of the ALDE Group. - (ES) Madam President, I would like to begin by thanking Mrs Hieronymi for her excellent work and also the secretariat of the committee for its work of handling so many amendments.
With effort on the part of everybody, I believe that we are going to be able to approve a directive which, on the one hand, can be effectively applied, which is not a letter to Father Christmas, since we are in the festive season, but rather a piece of legislation that can be put into practice and will not become obsolete in six months time, because it takes good account of the technical reality that we are talking about and is not drawn up according to any particular person's philosophy, but according to the reality of today's world.
At the same time, I believe that it is a directive that can avoid two extremes, and that will be the case if the amendments are approved, as some of us hope. One extreme would be American-style television controlled and dominated by advertising. There is also the extreme represented by those who believe that everything must be regulated by law, who want to change society solely by means of the law, sometimes on the basis of values that we may even share, or on the pretext of protecting the weakest members of society, the young and others whom we all want to protect. Such people believe that that must be done solely and exclusively by means of the law, imposing burdens which make open commercial television impossible and unviable, or restricting legitimate business freedoms that exist in our market systems and in the European internal market.
I believe that we are achieving that balance between the two extremes. Certain extremes remain. For example, there is still an amendment aimed at banning pornography on the Internet; a very worthy objective. I do not know whether it is the job of the European Parliament to ban pornography on the Internet, for example. This has nothing to do with the values that any one of us defends, but rather with the reality of the field in which we are legislating.
I would like to end by expressing my support and praise for the efforts of the Commission and of everybody with a view to achieving a text that clearly opts for self-regulation and co-regulation. It is an instrument that has brought very good results and will continue to do so in the application of this directive.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, I, too, take the view that it is right to revise the television directive in view of the fact that the real world has changed so much; revision of it is a response to the digitalisation of the media. Since we now have 'video on demand', Internet TV, 'webstreaming' and whole new platforms, this directive needs to cover all audio-visual media services, and it is for that reason too that we have renamed it.
We are not, however, regulating the Internet as such; nothing produced by private consumers, no private homepages will end up being subject to the revised directive. Traditional broadcasting rules - prior control over content, for example - present no threat to press freedom or to the free expression of opinion. We Greens claim three successes where changes to this directive are concerned, one being the greater opportunities afforded to independent producers, together with a clear definition of what is meant by that term; another is greater accessibility for the disabled; there is also the European right to short reporting, which is all about diversity and the public's democratic access to information.
There are, though, two major points of criticism to be made. We Greens do not want European television to become more American. I am not, in principle, anti-American, but I do want to promote and maintain European quality television, while all the proponents of the Commission proposal - including Mrs Hieronymi - think that European television's only chance of a future lies with American-style product placement and 'single spots', and that we all have to submit to the constraints of the advertising market. I very definitely do not go along with this view. I want content and advertising to continue to be kept separate rather than being mixed up together. I do not want 'single spots' every few minutes, or the six minutes' advertising in the space of 36 minutes that the PPE-DE and the Social Democrats want for all formats; I want to be able to watch a television programme without interruption. The present opportunities for advertising are sufficient.
Perhaps Mr Schulz can tell me - although he is not here - whether he wants, in an episode of the crime series 'Tatort' filmed in Munich, the detectives to be driving around in BMWs and drinking something that is recognisably Löwenbräu? Or perhaps Mrs Prets or Mr Poettering can tell us whether they would allow product placement in a television drama in order to promote the sale of Volkswagens, and I call on Chancellor Merkel and Mr Neumann, her minister of state for culture, now that the German Presidency of the Council is about to begin, to go beyond half-hearted resistance to product placement and give a clear indication of their opposition to it.
I have to tell Mrs Hieronymi that I regard her report as politically wrong-headed. Its ban on product placement is superficial, in that it then goes on to allow the Member States to introduce it, so, in some formats, product placement will become a reality in all European countries.
Is that really what you want, ladies and gentlemen? I see this as self-deception; on the one hand product placement is to be allowed, but, on the other, according to the directive, people are not meant to buy the products. That, though, is ridiculous; we are simply conning ourselves in what I regard as a typical sell-out. I urge you to be courageous in voting against product placement and single spots, to defend European quality television, to vote for free production aids, for the Greens' amendments relate to all of these things. We should take pride in our quality television and it is this area that we should most distance ourselves from the Americans. I would like to thank the other Members and the Commission, too, for their cooperation.
on behalf of the GUE/NGL Group. - (IT) Madam President, Commissioner, ladies and gentlemen, I believe that the review of the previous legislation - which is seen as a natural legal adjustment to new technologies - conceals a desire for the uncontrolled liberalisation of the advertising market: no daily limit on teleshopping, telepromotions that are not included in the schedule, unregulated small advertising spots and the introduction of product placement, an advertising practice that is so interwoven with programme content that it cannot be regulated either quantitatively or qualitatively.
The text of the directive also lacks binding references to the principles of pluralism, independence and free competition, which should instead form the basis of every broadcasting system in a modern democracy, as Parliament itself has repeatedly confirmed.
Closely associated as it is with the democratic and cultural life of a country, television is undoubtedly the most important cultural vehicle of our times, and it is dangerous to have its content and its functioning depend solely on market principles, without safeguarding viewers' rights, for example to impartial information or to the protection of their children. How do we go about protecting children when advertisements change their eating habits? It is indeed a fact that most children today only eat products that are full of sugars and fats.
In this Commission proposal, which talks about 'no frontiers', that is, no limits, there is nothing but advertising. If we do not change the course of action in line with the amendments tabled not only by the Confederal Group of the European United Left/Nordic Green Left, but also by a cross-party group of MEPs without political ties, the television of the future is in danger of becoming a slave to the laws of advertising, and to them alone.
on behalf of the UEN Group. - (PL) Madam President, in an era of rapid technological progress on a global scale and the change that this progress brings with it, we should take care to ensure that change fosters cultural and economic development in the whole of Europe, as well as in individual nations. That is why I welcome Mrs Hieronymi's report, which is based on the country of origin principle.
Adapting rules and conditions at a national level will allow national products, including independent products, to be marketed in a way that is more productive and attractive for the consumer, thanks to the distinction between linear and non-linear services. I would also like to express my appreciation and support for the rapporteur's proposals concerning the protection of minors, the prevention of racial hatred, and surreptitious advertising, and for the distinction drawn in the document between sponsorship and product placement.
I am also pleased that the proposal to shorten the intervals between commercial breaks during films to 30 minutes has been rejected, as this prevents the distortion of the proportions of the film or a loss of its artistic value.
Mrs Hieronymi's report is a good document and provides a basis for further work aimed at regulating linear and non-linear services.
on behalf of the IND/DEM Group. - Madam President, the Commission and the rapporteur intended a slight liberalisation of advertising law. However, I believe it has been hijacked by extremists. Here are some of the most damaging elements.
A ban on advertising during children's programmes means there will be fewer of them and the remainder will be of lower quality. Jobs will be lost in the media and the toy industry.
The ban also extends to news, documentaries, advisory programmes, theatre, opera, any form of sponsorship and product placement. The consequence will be to reduce revenue to the commercial media, bringing their very future into doubt.
The right to short reporting - 90 seconds of someone else's broadcast for free - will destroy commercial news and sports reporting. As you will see, I only have 90 seconds here.
The ban on some foods would be better addressed by working with the food industry to improve its products and safeguard jobs, rather than blaming the advertising industry for something it does not control.
A ban on advertising alcohol will not stop people drinking. Prohibition did not stop it in the USA.
The directive seeks to use the country-of-origin principle to solve differences between Member States, yet it undermines that very principle. It will not work. I have time here for one example. Many Swedish media companies have been based in Britain to enjoy our employment laws. They are subject to British law, but they broadcast into Sweden. Sweden has more stringent child protection laws than the UK. It is justifiably unhappy. The IND/DEM Group and UKIP back Sweden's right to decide what happens on Swedish territory and equally Britain's rights on UK soil. The directive offers no solution, only an ongoing problem. I have introduced amendments to reject the Commission proposal. Moderate Members will support this.
Madam President, President Reagan famously said, 'If it moves, tax it. If it keeps moving, regulate it. And if it stops moving, subsidise it.' I suggest to the House that this is the anti-business approach of the European Union when it comes to the television industry, especially with regard to regulating the industry.
We have here one of the most competitive industries that exists. People in the industry fight to gain viewers, they fight to hold viewers and so, except in special cases, for example involving children, there is simply no need for regulation. The operators are already working as hard as they can to make sure that what they present is attractive to viewers.
The second piece of damage that this proposal will do is to innovation. Inevitably, what we are doing here is setting today's technology in stone. None of us in this Chamber knows what will happen next year or the year after; we are creating, therefore, a barrier to innovation and we should reject the whole proposal.
(HU) Madam President, I would also like to join those congratulating Mrs Hieronymi on the excellent job she has done.
The new Member States have specific problems with regard to the media market, and I am very confident that this workable compromise which has been adopted can lead to the creation of a media market with a more uniform structure in the new Member States, as well as to greater competition in these countries too. The media system and market in a number of the new Member States did not develop as a result of organic growth, but originate mainly from the media and infrastructure which were under party control during the years of dictatorship. Media wars have broken out directly in these countries, which includes my own, Hungary, due to the established monopolies, and the particular infrastructure and regulatory conditions favouring a plurality of views have not been established. This is precisely why I think this matter is important, and I sincerely hope that this will help the situation.
As an elected representative, I also feel it is essential that our fundamental values, by which I mean our views on the protection of minors, human liberties, cultural and linguistic diversity and minorities, are given a high profile in these regulations; after all, they are not only our common values, but also appear in any joint European basic document. In order to achieve this, we cannot create unnecessary obstacles blocking the development of the media market in Europe. This is why I am confident that the compromise reached will definitely guarantee that Europe can compete with the rest of the world. Thank you for your efforts, and I wish this proposal every success in its implementation.
(FR) Madam President, Mrs Reding, Mrs Hieronymi, the adoption of this amended TVWF ('Television without Frontiers') Directive is going to enable the various players to develop within a clear framework, responding to the demands of the digital revolution and of the knowledge-based economy.
I would emphasise the positive point concerning the scope of application, with the inclusion of non-linear services and the unambiguous exclusion of private websites. A balance needed to be struck between freedom of expression, the free movement of information and freedom of access to new services - such as VOD - and to valuable cultural and economic content. The emphasis laid on quality will enable European production to strengthen its position. The same is true of the promotion of European content.
The directive offers real progress with regard to the protection of minors and places ethical restrictions on advertising, but it must confirm matters, particularly with regard to the issue of health and of the fight against obesity. I hope that our Parliament will confirm its support for my proposal to ban the advertising of products that do not comply with children's labour standards.
(DE) Madam President, heartfelt congratulations to Mrs Hieronymi and to Commissioner Reding; television is about to undergo a revolution, and, although opinions differ as to how that revolution will turn out, there is no doubt about the fact that television is becoming more democratic. In future, it will not be just for a few major broadcasters to make television and determine what is shown on it; the example of YouTube already shows the way things are going, with the Internet as a new stage, and each consumer his own director.
Television is a living industry, and one that we in Europe must build up, in particular by opening the sector up as a labour market for creative people. In the USA, more recently, all the new ideas in the audio-visual sector have originated from television, rather than from Hollywood, as in the past; one may take the television series '24' as an example. Let us not be guided by prejudice, or else there will be a rude awakening in store for us. What is needed, here in Europe, is a creative industry; too many restrictions - particularly on advertising, which is the only source of income apart from fees - harm the creatives in particular and ultimately result in more trash or cheap imports and to fewer European productions.
(PT) Television lives off the interface between three conflicting interests, namely those of the programme-makers, the operators and the viewers. The Committee on Culture and Education voted for a solution that I feel is, broadly speaking, a balanced one. It is not television as I myself would have it, but it is at least governed by rules. Unfortunately, under pressure from the Commission and some operators, proposals have arisen in this plenary session that jeopardise this balance, to the detriment of the viewers.
As regards product placement, the current wording is reasonable. Product placement is on the whole prohibited, with exceptions that the Member States can authorise, but pressure at the eleventh hour has led the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe to table amendments that run counter to what had been accepted, and we object to this. The Committee on Culture also voted for a proposal whereby programmes with product placement should be identified to the viewer for the purposes of consumer protection, but a signal that only appears every 20 minutes neither informs nor protects. For example, when it comes to violent films, no one expects the warning only to appear at the beginning or before the interval. As regards advertisement breaks, we would distinguish between 45 and 30 minutes depending on the type of programme. This is the right way forward. It is a solution that does not alter the thrust of the policy and that avoids the excesses of moral prohibitionism, as Mr Guardans Cambó rightly pointed out.
(NL) Madam President, one explanation for the fact that more and more time is spent watching audiovisual products is that moving pictures hold a huge attraction for people, and it is a generally know fact that viewing habits of this kind are bound to have an impact on human behavioural patterns. The content of the products on offer can be useful, but can also be so depressing that many members of the public avoid them on ethical grounds. It is up to the authorities to protect the weaker members of society; they can do this by offering security, not only in the physical, but also the mental sense. That being so, I am delighted with two sections of this report.
First of all, I am pleased with the stricter rules on jurisdiction. It is right, in my view, that Member States should have more influence on what audiovisual services are offered within their territory, for every Member State has its own identity, and the audiovisual services provided should be in keeping with this. It is not enough to comply with the rules of the country where the provider is established.
My second point concerns the position of minors and vulnerable people, both of which categories of persons are relatively easily led and can end up manifesting behaviour that is dangerous to themselves and sometimes to their environment as well. It is up to the legislator to minimise the likelihood of damage.
First of all, my thanks to Mrs Hieronymi, Mrs Rühle and Mr Greg Paulger from the Commission for all their excellent work. I probably got Greg into trouble there, but thank you very much for all your work.
There were a few issues that I had great concerns about right at the beginning. One was the extension of scope. I would like to see no extension of scope, because I worry about regulating services that do not yet exist, but I am very happy with the compromise that we have reached. I am also very happy with the work that was done by the rapporteur in recognising the role of self-regulation. We have to recognise that product placement exists. There are examples of German car companies that have gone outside Germany and placed their cars in an American programme that is shown back in Germany, and that has led to a lot of revenue, not only for European producers, but also for European agencies. Let us realise that there is a world outside the EU.
When it comes to advertising breaks, in a world of multi-channelled TV with thousands of channels and hundreds of devices, we should leave this to the market. If you over-advertise, people will switch off.
Finally, we need to make sure that we have a strong country-of-origin principle. We must not allow the enemies of the single market to win their arguments.
(DE) Madam President, Commissioner, it was a year ago, Commissioner, that you presented us with this document, and I think that a lot has happened in that time. The report has undergone a lot of development, and we have been presented with plenty of acceptable compromises. It is evident from the debate that one great central concern is advertising, and, as this is something with which a lot of us have a problem, we will have to discuss it; the question is: how must we control the amount of advertising in order to protect consumers while at the same time enabling creative artists to bring good, high-quality products onto the market without charging even more? Advertising is something we are not going to be able to get away from. We have spent a lot of time considering product placement, and have - albeit with certain exceptions - banned it. We will have to keep an eye on what the Member States do with this, and how this ban is handled; under no circumstances must we end up with a situation in which content is determined by the product advertised. Clear boundaries have to be drawn, and I think that characters in Bavarian crime programmes have been driving around in BMWs for quite some time without anyone so far being bothered by it.
I would also like - very briefly - to say something about the country of origin principle, for that too is very important and must not be allowed to result in media service providers deliberately moving their production operations to other countries in search of less onerous requirements, and that is something else that we have to deal with.
Madam President, we know that revenue from advertising through traditional media has been reduced, so the equation is simple: if we do not allow more revenue for traditional TV to be earned, then all hopes of quality productions, documentaries and cultural vibrancy are lost.
I believe in the market power of the 'off' button. Advertisers will not pay for unseen adverts and viewers will not watch unacceptable TV; but unacceptability refers as much to the standard of programmes as to the excessive presence of advertising, so we are back to my original equation. On balance, allowing advertising breaks in programmes scheduled for 30 minutes is both practical and essential, as is cautious product placement.
On short news reports, we have been very exercised by sports events. We need to take care with our words so as to allow some reasonable inclusion in general news programmes, while noting that public interest does not extend so far that on a day-to-day basis it undermines the value of copyright or other exclusive rights that have been purchased.
(IT) Madam President, ladies and gentlemen, the aim of this directive is to totally liberalise the advertising market, and that means a single kind of television, one that is exclusively for entertainment purposes. It will become impossible to make quality, educational or cultural television. European cultural production will be greatly harmed, and this directive will cause serious damage to the dailies, which will no longer be able to attract advertising.
Television often gives rise to superfluous needs, and advertising thus becomes a conveyor belt of induced needs: that is why we need to do more to protect the weak members of society, in particular children.
Outrageous as it is, product placement in fact changes the very nature of advertising, which goes from being the essence of selling to the very essence of television broadcasting.
The important liberal philosopher, Karl Popper, described television as a 'bad teacher'. Today, with this directive, the proclamations of the 'bad teacher' become proclamations 'without frontiers'.
(EL) Madam President, Commissioner, ladies and gentlemen an Olympic marathon is nearing its completion. The revised directive 'Television Without Frontiers' is set for vote at the part-session of the European Parliament, in the hope of an approval that will bring to order the most widely known mass media that is television.
It was not an easy task for the Commission and especially for rapporteur Mrs Hieronymi, whom I must congratulate on her efforts but also my colleagues that contributed so that this directive could reach its final stage. We will know the result this time tomorrow. The only thing certain is that this race has no losers, because all of us gave our best so that the citizens can gain from this.
In a Europe without frontiers, this directive will harmonise the basic legal framework regarding mass media and will set minimum standards to protect even more the viewer who is surrounded by constant 'fire'. Television is a medium that has the power to educate, project, inform, entertain, spread civilisation, teach and open up a dialogue with the citizens. This is its role or at least this is the television we want. A pluralistic television. Available to all. A television without frontiers.
The directive we are called upon to vote should be comprehensive and moreover it should be implemented immediately. This is our main consideration and what we are trying for. The Council must be convinced that it is their obligation towards society and the generations to follow, to observe the rules of respect and harmonisation of the directive to national law, which is what every civilised nation deserves and what four hundred and fifty million citizens, viewing us now, demand.
(SV) Madam President, the harmful effects of alcohol cost the European Union EUR 125 billion each year, corresponding to 1.3% of the EU's GDP. Alcohol is, then, not just any product, and there must therefore be restrictions on television advertisements for alcohol. Children who watch television during the day should not have to be exposed to advertisements for alcoholic drinks. I therefore hope that Parliament will support Amendment 169 tomorrow.
The directive we are debating in this House is a minimum directive. The idea, then, is that each country should be able to have its own more restrictive rules on advertising. In practice, however, this is impossible. In Sweden, for example, we have banned advertisements aimed at children, but TV 3 and Channel 5 are nonetheless able to get around these rules by broadcasting from Great Britain. That is absurd. Broadcasts aimed at Swedish viewers should follow Swedish rules, just as broadcasts aimed at British viewers should follow British rules. I therefore hope that Parliament will vote tomorrow in favour of amendments such as numbers 246 and 153 that give the recipient country some say about the advertising content of broadcasts.
(IT) Madam President, ladies and gentlemen, the directive has a great impact on two levels: firstly, on that of industry and technology, because we are talking here about an advanced sector of European industry, and, secondly, on that of public opinion, of the development of ideas - in other words, the cultural level of European society.
We therefore think it important to strike a balance between these two elements, namely technology and the content and characteristics of the product. For this reason, we have asked for a great deal of attention to be paid to the issue of the impact on children, so that the media, as an instrument of growth, does not become an instrument of manipulation.
We are in favour, Commissioner, of finding substantial resources for investment through advertising and other methods of funding, but we want clear rules so that advertising does not stifle and destroy the creativity of production, artistic freedom and the importance of European cultural production, which must be supported.
I am therefore against advertising getting out of control. I am in favour of 45 minutes between commercial breaks, but not of the kind of advertising that starts to predominate over the product and its quality.
Finally, talking about audiovisuals inevitably means talking about quality issues, and in this case, too, Commissioner, I appeal to your sensitivity: this is not only a question of business, but also a question of pluralism, insofar as a directive of this kind must necessarily include and respect plurality arguments, too. It is in fact not just culture, but also democracy in Europe, that is linked to this issue.
(FR) Madam President, television is the main source of information and entertainment in Europe; it is watched by all individuals, of all ages, on a daily basis. For more than 15 years, the 'Television without Frontiers' Directive has been the benchmark where television regulation in Europe is concerned. This directive has been able to guarantee a common level of protection for important general policy objectives and to make it easier for television services to be distributed beyond borders, thanks in particular to the country of origin principle. It has also promoted freedom of expression and of information and has played a significant part in promoting the expression of cultural identities.
However, with the digital age, convergence and the arrival of new audiovisual media services, a new revision of this regulatory framework has proved necessary.
The text proposed to us today represents a major step not only for the audiovisual media sector, but also for the people of Europe. It is the outcome of a real effort to cooperate and exchange views, overseen for several months by our rapporteur. I should like to congratulate her on the quality of her report and on the considerable efforts she has made to get through these most sensitive of subjects.
Taking account of the two sides - economic and cultural - of audiovisual services, the revision of the 'Television without Frontiers' Directive enables us to draw conclusions from current technological developments and to adapt the Community legal framework to future developments. In this regard, the very principle of extending the directive to new audiovisual media services is crucial. Since non-linear services are competing more and more with traditional services, their contribution to the promotion of cultural diversity is crucial and conforms to the objectives laid down in the UNESCO convention.
Furthermore, a major step has been taken for linear services, with short extracts being granted a right of access. This right will, however, have to be exercised under reasonable conditions and in compliance with exclusivity rights.
Finally, as regards advertising, we have been given the opportunity for the first time to have clear rules on product placements: with the guarantees proposed to us, product placements will provide new opportunities for European audiovisual production and creation, while guaranteeing consumer production and information.
(SV) Mr President, I acknowledge that we need to overhaul the directive in the light of the developments, especially technical developments, that have taken place in the audiovisual sphere over the last 20 years. However, the Commission proposal and the amendments to the directive all have some unhelpful features. The directive is, in quite a few respects, in danger of bringing about a deterioration in consumer protection generally and, in particular, of exacerbating the effects of television on minors. Just as there has been technical progress, the quantity and diversity of advertisements has increased over the last 20 years. Advertisements are everywhere nowadays and are even aimed at children and other minors.
There must be regulations that create a balance when it comes to the quantity of advertisements permitted and to the particular consumer groups at which advertisements may be targeted. Even though what we have here is a minimum directive, many of us in the Socialist Group in the European Parliament are in favour of stringent rules governing all advertising in children's programmes and advertising aimed at children. We understand why the Commission has banned advertisements in religious programmes but question why it is considered less important to protect children from commercial influences than it is to protect people who watch this type of programme. Children cannot distinguish advertisements from other programmes and cannot, therefore, understand the ulterior motives behind advertising. Like many others, I am opposed to advertisements aimed at children.
(NL) Mr President, ladies and gentlemen, the new directive is to be welcomed, for it enables us to guarantee that the traditional television channels on the public network will retain a fighting chance in the digital era. There is no point, as you know, in imposing stricter requirements on the traditional public network television, if these new rules did not apply to on-demand television, which is expanding at an enormous rate. I would therefore like to offer the rapporteur, Mrs Hieronymi, and Commissioner Reding my heartfelt congratulations.
Nevertheless, I have two comments. First of all, with regard to product placement: it is, of course, to be welcomed that this can be done, as it also benefits the television sector in enabling it to tap into a new instrument in order to attract advertisers and compensate for the loss of income from television commercials. Needless to say, a sound framework needs to be worked out for this - one that safeguards editorial autonomy on the one hand and an announcement before and after the programme on the other, so that the viewing public would then know where they stand.
Secondly, Mrs Hieronymi, Commissioner Reding, in Flanders, we would like to see Europe approve a general ban on advertising in children's programmes. While this view is widely supported in Flanders, and also in Sweden, there is apparently - and regrettably - less enthusiasm for the idea in the rest of Europe. What we can do, though, is to impose rules that are stricter than the European minimum we will be approving tomorrow, but as you know, those rules are at risk of being undermined by channels that transmit to the viewing public in Flanders from other Member States.
What is now before us is, unfortunately, not enough to stave this off, so I hope that, tomorrow, we will not weaken the Council compromise even further, and finally, that a code of conduct will be introduced for commercials for fast foods, for example, in our neighbouring countries, which, although this is to be welcomed, we would be better off banning from our screens altogether, and certainly from children's programmes. In fact, decision-making in this respect is still at Member State level. This would be the best instrument in the fight against obesity, which we do, of course, all support.
(IT) Mr President, ladies and gentlemen, the Commission has mainly emphasised the industrial and economic importance of television, which is indeed considerable, but, universally accessible as it is, television is above all the greatest information tool and the main vehicle of culture, as well as being an instrument of power.
There is currently a tendency to extend the space for advertising on television, and this is likely to limit the role of the press and its freedom to gain funding. The article authorising product placement is based on a falsehood, because first this principle is denied and then it is sanctioned in a thousand different ways. This will mean that the makers of all fictional programmes and of other shows will see their creativity not just used, but also contaminated.
I therefore understand the painful compromise reached by the rapporteur, Mrs Hieronymi, who has done an excellent piece of work. However, I, together with many others, have tabled an amendment aimed at eliminating the idea of product placement, in addition to other amendments.
(ES) Mr President, ladies and gentlemen, we all know that democracy is a system of public opinion, and the freer the media is, the better the democracy.
This directive regulates the media in the audiovisual sector and I believe that the question we should ask is: does it make it freer or less free than before?
In order to respond to that question, we should consider this equation: the greater the interventionism of the authorities, the less free the media is, and vice versa: the less intervention there is from the authorities, the greater the freedom of the media.
In my view, ladies and gentlemen, this directive is unfortunately excessively interventionist: with regard to advertising, with regard to quotas of audiovisual production, with regard to unnecessarily extending the scope to non-linear services, but above all, with regard to giving the national regulatory authorities power to protect the fundamental right of freedom of expression.
All democrats know that protecting fundamental rights falls exclusively to courts of justice. This directive, however, and through no fault of the rapporteur, who has fought extremely bravely - and I thank you for that, Mrs Hieronymi - gives national regulatory authorities the power to decide what is accurate and what is not, what may be broadcast and what may not or, as has happened in Catalonia, one of the European regions with the poorest level of democracy in the whole of the European Union, which operators may broadcast and which may not.
That is a way of opening ourselves up to prior censorship. I would ask you, please, Mrs Reding, to take this seriously, to see whether we can avoid it, amongst other things because we will have to listen carefully to what organisations such as Reporters Without Borders, the World Association of Newspapers or the World Press Freedom Committee have to say about this issue. They are going to embarrass us.
I hope that that embarrassment will at least force us to correct our mistake in time.
Mr President, as I am very well aware that time is pressing, I am not now going to read out the very long list of amendments that the Commission is in a position to accept and those that it has to reject. Unfortunately, I will not be able to put forward any arguments either. I am going to submit this list to you and to the political groups.
I must say, however, that the 'Television without Frontiers' regulation, which has been in force for many years now, has proved its worth, by developing the television sector in Europe and by giving a real opportunity to European content. We are now faced with a fundamental change where technology is concerned: we must therefore adapt the directive to the modern world, with new, fairly flexible definitions that can stand the test of time and the development of technology.
The great majority of Parliament is of this opinion. We have here the prospect of quality television, where regulated advertising serves to fund European programmes and where media services can take advantage of the country of origin principle and, thus, of the single market: they must both comply with the basic values that are the protection of minors and the ban on incitement to racial hatred, while supporting the production of European works. While we can thus summarise in a few sentences what Parliament is going to vote on, it is, of course, an imperfect summary, but at least we have tried.
The full complexity of the undertaking is illustrated by the multitude of amendments tabled. I must say that, among the amendments of the report by the Committee on Culture and Education - once again, I am extremely grateful for the exemplary work done by its rapporteur, Mrs Hieronymi - the Commission can accept 44 of them and it can accept 59 of them in part: in other words, two-thirds of the amendments contained in the Hieronymi report. That tells you something about the quality of the positive work done by Parliament: it should be congratulated.
As regards the amendments tabled in plenary, the Commission can accept eight of them in full and 24 in part: Mr President, as time is pressing, the list will be handed over to you. Allow me, in closing, to thank the MEPs and the rapporteur and shadow rapporteurs, who have really done a precise piece of work - one that is very complicated, but that is in the interest of our European television and media sectors. European content, which will have a chance thanks to you, owes you a great deal!
The debate is closed.
Voting will take place on Wednesday at 12.00.
Annex - Position of the Commission
Hieronymi report
The Commission can accept Amendments 6, 11, 12, 14, 16, 20, 25, 30, 32, 41, 42, 43, 48, 49, 56, 62, 67, 78, 79, 81, 84, 85, 86, 88, 89-92, 99, 115, 117, 120-125, 128-130, 132, 133, 138, 144, 154, 212, 213, 215, 221, 222, 224 and 226.
Amendments 1, 3, 4, 7, 8, 10, 13, 17, 18, 19, 23, 27, 28, 33, 34, 35, 36, 38, 39, 40, 46, 50, 57, 58, 60, 63-65, 66, 68-71, 73, 77, 82, 83, 87, 94-98, 104, 107-110, 114, 126, 127, 131, 135, 137, 141, 147, 149, 150, 151, 157, 178, 183, 184, 186, 191, 193, 200, 203-205, 208, 214, 216, 218-220, 223, 225, 227-229, 235 and 236 can be accepted in principle.
The Commission cannot accept Amendments 2, 5, 9, 15, 21, 22, 24, 26, 29, 31, 37, 44, 45, 47, 51-55, 59, 61, 72, 74-76, 80, 93, 100-103, 105, 106, 111, 112, 113, 116, 118, 119, 134, 136, 139, 140, 142, 143, 145, 146, 148, 152, 153, 155, 156, 158-163, 166-177, 179-182, 185, 187-190, 192, 194-199, 201, 202, 206, 207, 209-211, 230-234 and 237-246.
Written statement (Rule 142)
(ET) The Baltic States almost bloodlessly rid themselves of the Soviet occupation. The greatest number of people gave their lives defending the freedom and objectivity of the press.
On 20 August 1990, twenty Estonian patriots resisted Moscow's OMON Special Forces soldiers to defend the Tallinn Television Tower. On 13 January 1991, fifteen people died defending the television tower in Vilnius. Dozens more Lithuanians were injured in gas attacks against the television and radio building and transmitting centre.
In discussing the Audio-Visual Media Services Directive, the people of the Baltic States think about unbiased media more than advertising sales.
It is manifestly clear that the Kremlin has now once again reined in the media. What is less well known is that part of the European Union media has been transformed into an obedient instrument of Moscow.
Our liberal attitudes permit the Pervõi Baltiiski Kanal, which has its headquarters in Riga, to turn the Russian-speaking inhabitants of the three Baltic States against our countries' legal governments.
The channel is funded not by Russian businessmen, but by Russian propagandists. Their skills have reached a new level, and the channel's ideological message is skilfully concealed among entertainment. This does not, however, fool media experts.
Every Member State must be able to defend itself against such hostile foreign propaganda.
My motion to amend was signed by all of the representatives from the Baltic States, regardless of their party affiliation. We have already experienced the Kremlin's ideological manipulation, and do not wish to endure it again.
(NL) It is important to promote the free movement of European television programmes and for the production of these programmes not to be hindered by excessively strict legislation on advertising. The Group of the Alliance of Liberals and Democrats for Europe is opting for a realistic look on product placement. Information is useful, but consumers are not waiting for a reminder during a television programme. A reminder prior to and after a programme are sufficient. Income from advertising and product placement is needed in order to help finance European productions; the alternative to that is even more cheap American ones, full of product placement.
Children's programmes must be subject to stricter standards, for obesity is an increasing problem. Given the huge impact of advertising of unhealthy food on children's menu choices, advertising directed at this target group should be restricted. I would therefore argue in favour of developing an effective code of conduct with regard to advertising, product placement and other marketing of unhealthy drinks and food aimed at children.
Finally, I would still advocate a strong country of origin principle. Television programme makers should not be made subject to extra rules and regulations when they want to offer their programmes elsewhere in the European Union. What we must do is enhance the sales of European audiovisual products.
(IT) The outcome of the vote on the Television without Frontiers Directive shows great maturity on the part of Parliament. In fact, thanks to the excellent work of the rapporteur, Mrs Hieronymi, of all the draftsmen of opinions, of the Council and of the Commission, the directive provides an effective tool for promoting the competitiveness of the European audiovisual industry, leaving reasonable scope for private funding (this is nothing new, audiovisual services live off advertising) while guaranteeing an appropriate level of protection for consumers and, above all, for the most vulnerable members of society (such as children and the disabled). I would, however, have preferred more courage to have been shown, for example regarding the introduction of product placement. While I agree with those who wish to safeguard the creativity and independence of writers, together with the quality of productions, I must nevertheless point out that, in 2007, and on the international market, this practice is a reality, and denying this fact means risking a loss of competitiveness, funding and market quotas. I hope that the majority of the Member States will be able to show more courage and more openmindedness than these institutions have so far shown.
(SV) This difficult issue presented by modern technology produces a conflict in terms of goals, with freedom pitted against the interest we have in providing certain forms of protection.
On the one hand, it is awkward censoring programmes broadcast from other Member States but, on the other hand, we believe that each Member State must be able to make its own decisions on cultural and moral issues relating, for example, to advertisements for alcohol and tobacco and advertisements aimed at children and to rules governing discrimination and pornography. Each Member State must be able to make its own laws in these areas.
Technical developments involving rapid broadband Internet and mobile telephony facilitate media services that are similar to television and in which compliance with the ethical rules is difficult to monitor. In this area too, however, the Member States need to be able, if they so wish, to legislate in such a way that there are regulations governing child pornography and copyright.
This is undoubtedly a very complex matter, but we believe that Sweden's position in the Council should have been given a better hearing at November's Council meeting. We believe, however, that the proposal by the Committee on Culture and Education is better than the Council's, and we therefore support this report.